United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                  Christopher ANDINO
            Lance Corporal (E-3), U.S. Marine Corps
                          Appellant

                         No. 201800349

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                      Decided: 25 March 2019.
                          Military Judge:
            Lieutenant Colonel Jeffrey V. Munoz, USMC.
Sentence adjudged 20 August 2018 by a special court-martial
convened at Marine Corps Base Camp Pendleton, California,
consisting of a military judge sitting alone. Sentence approved by
convening authority: reduction to E-1, to pay the United States a fine
of $5,000.00, confinement for 11 months, and a bad-conduct discharge.
                           For Appellant:
               Captain Scott F. Hallauer, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

    This opinion does not serve as binding precedent under
          NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

         Before WOODARD, HITESMAN, and ELLINGTON,
                   Appellate Military Judges.
                   United States v. Andino, No. 201800349


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are
correct in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      2